Case: 11-30473   Document: 00511672293   Page: 1   Date Filed: 11/21/2011




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                             November 21, 2011
                                No. 11-30473
                              Summary Calendar                  Lyle W. Cayce
                                                                     Clerk

BOPP TRUST, Eric Bopp, as Trustee; ARLENE AND JOSEPH MERAUX
CHARITABLE FOUNDATION, Floyd Gue, as President; ANDREE PLANCHE
HAND; LOUISE BLACK, as Legatee and Successor-in-Interest of the Estate of
John Lagattuta; HAROLD V. ROSSELLI, JR., as Legatee and Successor-in-
Interest of the Estate of John Lagattuta; GINA R. HERRARA, as Legatee and
Successor-in-Interest of the Estate of John Lagattuta; JO ANN ROSSELLI, as
Legatee and Successor-in-Interest of the Estate of John Lagattuta; ROSE R.
FERRER, as Legatee and Successor-in-Interest of the Estate of John Lagattuta;
EVELYN L. HARRIGAN, as Legatee and Successor-in-Interest of the Estate of
John Lagattuta; ANTHONY BADALAMENTI, as Legatee and Successor-in-
Interest of the Estate of John Lagattuta; GWENDOLYN OKEEFE, as Legatee
and Successor-in-Interest of the Estate of John Lagattuta; CYNTHIA B.
MARTIN, as Legatee and Successor-in-Interest of the Estate of John Lagattuta;
NANCY B. FORTMAYER, as Legatee and Successor-in-Interest of the Estate of
John Lagattuta; CARLO UCHELLO, as Legatee and Successor-in-Interest of the
Estate of John Lagattuta; NICHOLAS BONOMO, as Legatee and Successor-in-
Interest of the Estate of John Lagattuta; FLORENCE B. FONTAN, as Legatee
and Successor-in-Interest of the Estate of John Lagattuta,

                                          Plaintiffs-Appellants
v.

CAPITAL ONE, N.A. and all its subsidiaries, formerly known as Hibernia
National Bank, and all its subsidiaries,

                                          Defendant-Appellee


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:09-CV-6828
   Case: 11-30473       Document: 00511672293         Page: 2     Date Filed: 11/21/2011



                                      No. 11-30473

Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
       Hurricanes Katrina and Rita, hitting shore three weeks apart in August
and September 2005, extensively damaged the Hibernia National Bank building
in Arabi, Louisiana. No repairs were made, and the bank did not re-open. At
the expiration of the bank’s lease in May 2008, possession of the bank building
and land returned to the successors of the original lessors. At issue is whether
under the terms of the original leases, Capital One had an obligation to restore
the bank building to its pre-storm condition.               The district court granted
summary judgment on the ground that the unambiguous contract terms did not
impose that obligation. We AFFIRM.
                                     BACKGROUND
       This case centers on the terms of half-century old commercial leases. In
1958, four individuals who were directors of the St. Bernard Bank & Trust co-
owned two contiguous parcels of land in Arabi. They leased one of the parcels
to their bank. The lease had a 50-year term that began on May 20, 1958. At
about the same time, the St. Bernard Bank entered a contract to construct a
bank building on the property. Five years later, three of the original lessors and
the heirs of the fourth leased the contiguous tract to St. Bernard Bank. The
leases contained identical language and both expired in May 2008.
       St. Bernard Bank operated there for many years until the bank was
acquired by Hibernia National Bank. Hibernia operated a branch of its bank in
the building under the original leases until the hurricanes struck in 2005. Early
the following year, Capital One’s acquisition of Hibernia became final.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
   Case: 11-30473   Document: 00511672293     Page: 3   Date Filed: 11/21/2011



                                 No. 11-30473

      In April 2009, Bopp Trust and others (collectively, “Bopp Trust”), who are
successors to the original lessors of the property, brought suit against Capital
One in Louisiana state court. Their claims were for breach of the 1958 and 1963
leases. They sought lost rental income and damages for the cost of projected
repairs to restore the building. Capital One removed the action to federal court.
In May 2011, the district court granted summary judgment to Capital One,
finding there was no obligation to repair. The Bopp Trust appealed.
                                 DISCUSSION
      Appellate review of a grant of summary judgment is de novo, as we apply
the same standard used by the district court. Strong v. Univ. Healthcare Sys.,
L.L.C., 482 F.3d 802, 805 (5th Cir. 2007). Summary judgment is proper when
there exists no genuine issue of material fact and the movant is entitled to a
judgment as a matter of law. Fed. R. Civ. P. 56(a).
      We apply Louisiana law in this diversity action, “including its principles
of contract construction.” Bayou Steel Corp. v. Nat’l Union Fire Ins. Co. of
Pittsburgh, 642 F.3d 506, 509 (5th Cir. 2011). Contract interpretation requires
an examination of the Louisiana Civil Code and application of general
interpretive principles. Id. at 509-10. Words and phrases are to be given their
plain, ordinary, and “generally prevailing meanings,” unless they have acquired
some technical definition. La. Civ. Code art. 2047; Bayou Steel, 642 F.3d at 510.
“When the words of a contract are clear and explicit and lead to no absurd
consequences, no further interpretation may be made in search of the parties’
intent.” La. Civ. Code art. 2046.
      St. Bernard Bank constructed its building on the property after the
execution of the 1958 lease. Paragraph 6 of both leases provided that “[a]ll
buildings and improvements erected . . . shall become property of the Lessor at
the expiration or termination of this Lease.” As to maintaining the building in



                                       3
   Case: 11-30473    Document: 00511672293      Page: 4    Date Filed: 11/21/2011



                                  No. 11-30473

good repair, that is the responsibility of the lessor unless made the responsibility
of the lessee by contract or otherwise. La. Civ. Code art. 2691.
      The lessors contend that Paragraph 3 of the lease did modify these general
rules. The pertinent provision states:
      The rental or consideration specified . . . shall be net to the Lessors,
      free of any and all costs and expenses incurred in complying with
      the above conditions, and any and all costs or expenses or liability
      for damages in connection with the property shall be paid by Lessee.
(emphasis added).
      In determining what that means, we may not analyze the paragraph in
isolation. “Each provision in a contract must be interpreted in light of the other
provisions so that each is given the meaning suggested by the contract as a
whole.” La. Civ. Code art. 2050. The question is what is the meaning of
“property” in this provision. Paragraph 1 of the 1958 document provides that the
lessors lease “the following described property” to the lessees:
      A CERTAIN TRACT OR PORTION OF GROUND, together with all
      the rights, ways, privileges, servitudes and appurtenances
      thereunto belonging or in anywise appertaining, situated at Arabi,
      in the Parish of St. Bernard, State of Louisiana, which said portion
      of ground is situated in Section 52 . . . and which portion of ground
      is a part of TRACT “S” as shown on plat of survey . . . .
The 1963 lease refers to the leased property very similarly: “A certain piece or
portion of land, situated at Arabi,” and never refers to a building.
      Under normal construction, the “property” in Paragraph 3 is the property
covered by the lease. The “expenses or liability for damages in connection with
the property” are those applicable to the land itself. That interpretation is
sensible, considering that when the parties executed the first document that
contained this language, the bank building had yet to be erected.
      Related language has been interpreted by the Louisiana Supreme Court.
See Pendleton v. Shell Oil Co., 408 So. 2d 1341, 1343 (La. 1982). The plaintiffs


                                         4
   Case: 11-30473       Document: 00511672293          Page: 5     Date Filed: 11/21/2011



                                       No. 11-30473

charged that the lessee Shell Oil had breached its lease by demolishing a service
station building on the property. Id. at 1342. The claimed breach was of a lease
provision that “buildings and improvements constructed . . . by Shell, at any
time during the term of this lease . . . shall become Lessor’s property at the
termination of this lease.” Id. at 1343.
       In dismissing the claim, the court reasoned that the lease was a “ground
lease,” and thus the plaintiffs “did not purport to own the building or seek to
include it in the lease premises.” Id. The court concluded the lease was of the
land based on “the provisions of Paragraph 1 which describe the leased premises
as a portion of ground ‘together with all rights, privileges and apputenances
thereto.’” Id. at 1343 n.5. “The meaning of the term ‘appurtenances’ must be
gleaned from the context in which it is used. Here it is used with reference to
rights and privileges and, thus, does not comprehend buildings . . . .” Id.
       The description of the property in the lease we are interpreting is quite
similar to the description in Pendleton. As did the Louisiana court, we conclude
that “costs or expenses or liability for damages in connection with the property”
applies to the physical ground.1
       None of the lessors’ cited authority suggests a contrary result. The
comparison to other contract provisions that embody maintenance and repair
obligations, instead, weakens their argument. In the lessors’ principal authority,
the lease contained a clause whereby the lessee “agrees that it shall at its own
cost, risk and expense promptly and with due diligences repair, replace, or


       1
         The district court allowed the claim for damage to the land itself to go forward. The
plaintiffs stipulated to that claim’s dismissal, stating that if this court affirmed the summary
judgment, that remaining claim would also be considered to be resolved against the plaintiffs.
        Capital One argues that Paragraph 3 has certain hallmarks of what is known in the
world of commercial realty as a net lease. See Landry’s Seafood House-New Orleans, Inc. v.
Bd. of Comm’rs of Orleans Levee Dist., 56 So. 3d 380, 392 n.12 (La. Ct. App. 2010); Degravelles
v. Hampton, 652 So.2d 647, 649 n.1 (La. Ct. App. 1995). There is logic to the argument, but
we need not explore it in light of our other conclusions.

                                               5
   Case: 11-30473   Document: 00511672293      Page: 6   Date Filed: 11/21/2011



                                 No. 11-30473

restore any and all of the Leased Premises which may become subject of loss,
damage or destruction, however caused.” Bd. of Comm’rs of the Port of New
Orleans v. Lexington Ins., 549 F.Supp. 2d 795, 798 n.5 (E.D. La. 2008). As the
district court found in the present suit, no such express duty was created in this
lease. Similarly, the Louisiana Court of Appeal found a repair duty in language
that obligated the lessee to pay “the cost of any alterations, changes, repairs or
reconstruction . . . including those to the roof, sidewalks, or pavements.”
Ghisalberti v. Lagarde, 146 So. 763, 764 (La. Ct. App. 1933).
      The lessors attempt to overcome the plain meaning of the lease text with
resort to extrinsic evidence of the parties’ supposed intent in 1958. We do not
find the evidence particularly persuasive, but regardless, Louisiana law does not
allow consideration of such evidence. “When the words of a contract are clear
and explicit and lead to no absurd consequences, no further interpretation may
be made in search of the parties’ intent.” La. Civ. Code art. 2046.
      AFFIRMED.




                                        6